 

Exhibit 10.4







LEASE AGREEMENT




between




BGNP Associates, LLC




and







Cleartronic, Inc.










Dated:    December 1, 2010







Suite 100 (*100-109)




8000 Building

8000 North Federal Highway

Boca Raton, FL 33487











1







SUMMARY OF LEASE




THIS DOCUMENT IS MERELY A SUMMARY AND ANY PROVISIONS OF THE LEASE AND OTHER
AGREEMENTS BETWEEN LANDLORD AND TENANT SHALL PREVAIL OVER CONFLICTING PROVISIONS
CONTAINED HEREIN.




(A)

LANDLORD’S MAILING ADDRESS:

BGNP Associates, LLC

8000 N Federal Hwy, #200

Boca Raton, FL 33487







(B)

TENANT’S NAME:

Cleartronic, Inc.




MAILING ADDRESS:

8000 North Federal Highway,

Suite 100

Boca Raton, FL 33487

     







(C)

DEMISED PREMISES:    

8000 North Federal Highway,

    

Suite100

     


Boca Raton, FL  33487

           

  




(D)

TERM:

48 Months




(E)

COMMENCEMENT DATE:

December 10, 2010







EXPIRATION DATE:

48 months  from Commencement Date




(F)

BASE RENT:







LEASE TERM

ANNUAL BASE RENT

MONTHLY INSTALLMENT

1 through 12 Months

$ 72,876.00

$ 6,156.33

13 through 24 Months

$ 76,831.08

$ 6,402.59

25 through 36 Months

$ 79,904.28

$ 6,658.69

37 through 48 Months

$ 83,100.48

$ 6,925.04




(G)

SECURITY/DAMAGE DEPOSIT:

 $ 6,156.33




(H)

LAST MONTH RENT ON DEPOSIT: $ 2,500.00




(I)

PERMITTED USE.:

 General Office




(J)

ADDENDUMS:     A,B, C & D







Please make all checks payable to:

BGNP Associates, LLC

8000 N Federal Hwy #200

Boca Raton, Florida 33487




INSURANCE CERTIFICATES SHALL INCLUDE BGNP Associates, LLC AS AN ADDITIONAL
INSURED ON ALL INSURANCE POLICIES.



































2













LEASE AGREEMENT




THIS LEASE AGREEMENT (herein after referred to as the “Lease:) is made and
entered into as of the 1st of December, 2010 by and between BGNP Associates,
LLC, a Florida limited partnership (hereinafter referred to as “Landlord”) and
Cleartronic, Inc., a Florida Corporation (herein referred to as “Tenant”).




W I T N E S S E T H:




THAT LANDLORD, in consideration of the rents and agreements hereafter promised
and agreed by Tenant to be paid and performed, does hereby lease to Tenant, and
Tenant does hereby lease from Landlord, the real property described herein,
subject to the following terms.










ARTICLE I




DESCRIPTION OF PROPERTY; TERM




Section 1.1     Description of Property.   Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord the following space (hereinafter called the
“Demised Premises” or “Premises”) as shown on Exhibit “A” attached hereto and
made a part of this Lease, in the building known as 8000 Building, located at
8000 North Federal Highway, Suite _____, Boca Raton, Florida 33487, (hereinafter
called the “Building”), together with the right to use in common with other
tenants of the Building, their invitees, customers and employees, the lobby
areas, stairways, elevators, hallways, lavatories and all other common
facilities contained in the Building and the general parking area throughout.
 All of the land and real property underlying the Building or adjacent thereto,
with all improvements thereto including the Building, and used in connection
with the operation of the Building shall be referred to herein as the
“Property”.




Section 1.2     Term.   Tenant shall have and hold the Premises for a term of
________________ months (hereinafter referred to as the “Term” or “Lease Term”),
commencing on ______________ (the “Commencement Date”) and expiring
_______________ _____________ months thereafter (the “Expiration Date”).  If the
Term of this Lease commences on any day of the month other than the first day,
rent from such date to the end of such month shall be prorated according to the
number of days in such month and paid on a per diem basis, in advance, on or
before the Commencement Date.  Tenant agrees that it will execute prior to
occupancy, an Estoppel Certificate in the form attached hereto as Exhibit “B”,
as modified by Tenant to make the statements contained herein accurate.
  Tenant’s failure or refusal to execute said Estoppel Certificate shall
constitute a default hereunder.  




ARTICLE II

 

BASE RENT




Section 2.1   Base Rent; Late Charge; Sales Tax.     Tenant agrees to pay
Landlord an aggregate base rent for the first year of the Lease Term in the
amount of $ 73,876.00 (the “Base Rent”), payable in twelve (12) equal monthly
installments ($ 6,156.33) and the second year $ 76,831.08,  (the “Base Rent”),
payable in twelve (12) equal monthly installments   ($6,402.59), and the third
year $ 79,904.28,  (the “Base Rent”), payable in twelve (12) equal monthly
installments   ($6,658.69), and the fourth year $ 83,100.48,  (the “Base Rent”),
payable in twelve (12) equal monthly installments($6,925.04),  in advance of the
first day of each and every month during the first year of the Lease Term.  The
first month’s Base Rent, Additional Rent and sales tax security deposit thereon,
shall be paid simultaneously with the execution of this Lease.  In addition and
throughout the term of this lease, the Tenant shall be responsible for the
payment of Additional Rent as provided in Article III below (the Base Rent and
Additional Rent shall sometimes be collectively referred to as the “Rent”). In
the event any monthly Rent payment is not paid within ten (10) days after it is
due, after  each such occurrence in any calendar year, Tenant agrees to pay a
late charge of ten (10%) percent of the amount of the payment due.  If any
payment made by Tenant should be returned by our bank due to non-sufficient
funds or stopped payment, Tenant agrees to pay a returned items fee of
thirty-five dollars ($35.00), in addition to the aforementioned late fee.





3




 




Tenant further agrees that the late charge imposed is fair and reasonable,
complies with all the laws, regulations and statutes, and constitutes an
agreement between Landlord and Tenant as to the estimated compensation for the
costs and administrative expenses incurred by Landlord due to the late payment
of Rent to Landlord by Tenant.  Tenant further agrees that the late charges
assessed pursuant to this Lease is not interest, and the late charge assessed
does not constitute a lender or borrower/creditor relationship between Landlord
and Tenant, and may be treated by Landlord as Additional Rent owed by Tenant.
 Tenant shall pay to Landlord all sales or use taxes pertaining to the Rent
(currently 6.0%), which shall be remitted by Landlord to the Florida Department
of Revenue.




Section 2.2    Base Rental Adjustment.    Commencing on the first anniversary of
the Lease Term, and each anniversary thereafter (inclusive of any renewals), the
Base Rent shall be adjusted by an increase of four (4%) percent over the
previous year’s base rent.




Section 2.3    Payment Without Notice or Demand.     The Rent called for in this
Lease shall be paid to Landlord without notice or demand, and without
counterclaim, offset, deduction, abatement, suspension, deferment, diminution or
reduction.  Tenant hereby waives all rights now or hereafter conferred by
statute or otherwise to quit, terminate or surrender this Lease or the Premises
or any part hereof, or to any abatement, suspensions, deferment, diminution or
reduction of the Rent on account of any such circumstances or occurrence.




Section 2.4    Place of Payment.      All payments of Rent shall be made and
paid by Tenant to BGNP Associates, LLC, 8000 N Federal Highway, Suite 200, Boca
Raton, Florida 33487 or at such other place as Landlord may, from time to time,
designate in writing to Tenant.  All Rent shall be payable in current legal
tender of the United States, as the same is then by law constituted.  Any
extension, indulgence, or waiver granted or permitted by Landlord in the time,
manner or mode of payment of Rent, upon any one (1) occasion, shall not be
construed as a continuing extension, indulgence or waiver, and shall not
preclude Landlord from demanding strict compliance herewith.

 

Section 2.5    Early Termination.     Intentionally left blank.




Section 2.6

Option to Renew.

Intentionally left blank.

   

Section 2.7

First Right of Offer.       Tenant shall have a onetime First Right of Offer on
the space which is directly adjacent to the demised premises upon the current
lease for said space expiring.  The First Right of Offer shall be at the current
lease rate that would be offered to a new tenant; however it will never be less
than the current lease rate that the existing Tenant is paying at the
termination of the lease.  Tenant shall have three (3) business days from notice
of space availability to accept or decline the additional space.




ARTICLE III




ADDITIONAL RENT





4










Section 3.1    Additional Rent     Intentionally left blank.







ARTICLE IV




SECURITY/DAMAGE DEPOSIT




Section 4.1    Security/Damage Deposit.

The parties acknowledge that the Landlord is holding the sum of $ 6,156.33 to be
held by Landlord as a damage deposit and/or as security for the performance by
Tenant of all of the terms, covenants and conditions hereof and the payment of
Rent or any other sum due Landlord hereunder.  Landlord shall have the right to
apply all or any part of the security deposit against: (a) unreasonable wear and
tear of the Premises; (b) loss or damage to the Premises or other property of
the Landlord caused by the negligence of Tenant, Tenant’s employees, agents
invitee or licensees; (c) the cost of repairing the Premises, except for
reasonable wear and tear, to the same condition it was in at the time Tenant
began occupancy thereof; and (d) Rent payments which remain due and owing beyond
any applicable grace period.  Landlord shall not be limited in pursuing
Landlord’s remedies against Tenant for costs, losses or damages to the Premises
or to any other property of Landlord for any such costs, losses or damages which
are in excess of the above described security deposit amount.  Subject to (a)
through (d) above, Landlord shall return Tenant’s Security Deposit within twenty
(20) days after Lease Termination.  Such security deposit shall bear no interest
and may be commingled with other security deposits or funds of Landlord.  

 







ARTICLE V




USE OF PREMISES




Section 5.1 Use of Premises. Landlord represents that the premises are located
within the City Of Boca Raton and that the premises have a zoning designation of
LIRP. Tenant represents that its intended use of the premises is consistent with
the LIRP zoning designation and tenant represents that it will not use the
premises for any propose that will be inconsistent with the LIRP zoning
designation. Tenant shall have the responsibility to comply with all applicable
zoning codes and regulations. Tenant shall use the premises for general office
and will not use the premises for any other use without first obtaining written
consent of the landlord. Tenant will not use or permit the use of the Premises
or any part thereof for any unlawful purpose, or in violation of any and all
applicable ordinances, laws, rules or regulations of any governmental body, or
the Association, and will not do or permit any act which would constitute a
public or private nuisance or waste or which would be a nuisance or annoyance or
cause damage to Landlord or Landlord’s other tenants which would invalidate any
policies of insurance or increase the premiums thereof, now or hereafter written
on the Building and/or the Property.

 




ARTICLE VI




ALTERATIONS, ADDITIONS, IMPROVEMENTS OR RELOCATION




Section 6.1    Leasehold Improvements.







5







The facilities, materials and work to be furnished, installed and performed in
the Premises by Landlord, at its expense, are hereinafter referred to as
“Landlord’s Work”.   Landlord shall utilize Building standard materials.  In all
other respects Tenant accepts the premises in their “as is” condition.  Such
other facilities, materials and work which may be undertaken by or for the
account and at the expense of Tenant to equip, decorate and furnish the Premises
for Tenant’s occupancy are hereinafter referred to as “Tenant’s Work”.
 Landlord’s approval of the plans, specification and working drawings for
Tenant’s work shall create no responsibility or liability on the part of
Landlord for their completeness, design sufficiency, or compliance with all
laws, rules and regulations of governmental agencies or authorities.
 Recognizing that the building is large and the needs of the tenants as to space
may vary from time to time, and in order for the Landlord to accommodate Tenant
and prospective tenants, Landlord expressly reserves the right, prior to and
during the Term, at the Landlord’s sole expense, to move Tenant from the
Premises and relocate Tenant in other space of the Landlord’s choosing of
approximately the same dimensions and size within the Building.  During a
relocation period, Landlord will use reasonable efforts not to unduly interfere
with the Tenant’s business activities and to substantially complete the
relocation within a reasonable time under all then-existing circumstances.
 Landlord’s obligation for the expenses of relocation will be the actual cost of
relocating Tenant and Tenant agrees that Landlord’s exercise of its election to
relocate Tenant will not release Tenant in whole or in part from its obligations
hereunder for the full Term.  No rights granted in this Lease to Tenant,
including the right of quiet enjoyment will be deemed breached or interfered
with by reason of Landlord’s exercise of relocation right reserved herein.




Section 6.2     Completion by Landlord.

The Premises shall be deemed ready for occupancy on the date Landlord’s Work is
substantially.  The same shall be deemed substantially completed notwithstanding
the fact that minor or insubstantial details of construction, mechanical
adjustment or decoration remain to be performed, the non-completion of which
does not materially interfere with Tenant’s use of the Premises.  Landlord shall
give Tenant at least ten (10) days notice of the date on which Landlord
estimates Landlord’s Work will be substantially completed, and Tenant shall
occupy the Premises promptly thereafter.


Section 6.3 Delay by Tenant.   If substantial completion of Landlord’s Work is
delayed due to: (a) any act or omission of Tenant or any of its employees,
agents or contractors (including, but limited to, (i) any delays due to changes
in or additions to Landlord’s Work, or (ii) any delays by Tenant in the
submission of plans, drawings, specifications, or other information or in
approving any working drawings or estimates, or in giving any authorization or
approvals);  or (b) any additional time needed for the completion of Landlord’s
Work by the inclusion in Landlord’s Work of any special or unusual work, then
the Premises shall be deemed ready for occupancy on the date it would have been
ready, but for such delay, and Rent shall commence as of such earlier date.  Any
changes to floor plans after execution of the Lease shall be subject to
Landlord’s approval, and furthermore, Tenant shall pay for any extra costs that
may be incurred by Landlord which are caused by changes so requested by Tenant.




Section 6.4     Acceptance of Premises.

Tenant acknowledges that Landlord has not made any representations or warranties
with respect to the condition of the Premises.  The taking of possession of the
Premises by Tenant shall be conclusive evidence that the Premises were in good
and satisfactory condition at the time such possession was taken, except for the
minor insubstantial details of which Tenant gives Landlord notice within 30 days
after the Commencement Date.  If Landlord shall give Tenant permission to enter
into possession of the Premises prior to the Commencement Date, such possession
or occupancy shall be deemed to be upon all terms, covenants, conditions, and
provisions of this Lease, including the execution of an Estoppel certificate.










ARTICLE VII




LANDLORD AND TENANT OBLIGATIONS




Section 7.1     Tenant’s Repair and Maintenance.





6











Tenant shall be responsible forall repairs, the need for which arises out of:
(a) the performance or existence of Tenant’s Work or alteration; (b) the
installation, use or operation of Tenant’s Property (defined below) in the
Premises; (c) the moving of Tenant’s Property in and out of the Building; or (d)
the act, omission, misuse or neglect of Tenant or any of its subtenants,
employees, agents, contractors or invitees, Tenant shall also be responsible for
the replacement of all scratched, damaged or broken doors and glass in and about
the Premises, the maintenance and replacement of wall and floor coverings in the
Premises, and for the repair and maintenance of all sanitary and electrical
fixtures therein.  All such repairs shall be performed at such times and in such
a manner as shall cause the least interference with Tenant’s use of the
Premises, the operation of the central systems of the Building and the use of
the Building by other tenants.




Section 7.2     Landlord’s Obligations.

Landlord shall be obligated to keep and maintain the common areas of the
Building, and the systems and facilities serving the Premises, in good working
order and shall make all repairs as and when needed in or about the common areas
and the Premises, except for those repairs for which Tenant is responsible
pursuant to any of the provisions of this Lease.  Landlord shall be responsible
for air conditioning, plumbing and electrical services in the Premises, as well
as roof leaks, exterior maintenance and repair. Landlord shall not be liable for
any damage to Tenant’s Property caused by (a) water from bursting or leaking
pipes, or waste water about the Property; (b) from an intentional or negligent
act of any other tenant or occupant of the Building or the Property; (c) fire,
hurricane or other acts of God; (d) riots or vandals; or (e) from any other
cause not attributable to the negligent or wrongful act of Landlord, its agents
or employees.  Landlord shall not be required to furnish any services or
facilities to, or to make any repairs to or replacements or alterations of, the
Premises where necessitated due to the negligence of Tenant, its agents and
employees, or other tenants, their agents or employees.




Section 7.3     Floor Loads; Noise and Vibration.

Tenant shall not place a load upon any floor of the Premises which exceeds the
load per square foot, which such floor was designed to carry or which is allowed
by law.  Business machines and mechanical equipment belonging to Tenant which
cause noise, electrical interference or vibration that may be transmitted to the
structure of the Building or to the Premises to such a degree as to be
objectionable to Landlord or other tenants in the Building, shall, at Tenant’s
expense, be placed and maintained by Tenant in settings of cork, rubber, or
spring-type vibration eliminators sufficient to eliminate such noise, electrical
interference or vibration.







Section 7.4     Electricity .




(a)   Landlord agrees to furnish to the Premises weekdays, exclusive of legal
holidays, from 8:00 a.m. to 6:00 p.m., and Saturdays, from 8:00 a.m. to 12:00
p.m., heat and air conditioning required in Landlord’s judgment for the
comfortable use and occupation of the Premises and elevator service;  water for
lavatory and drinking at those points of supply provided for general use of
tenants during the times and in the manner that such services are, in Landlord’s
judgment customarily furnished in comparable office buildings in the immediate
market area.  Landlord shall be under no obligation to provide additional or
after-hours heating or air conditioning, but if Landlord elects to provide such
services at Tenant’s request, Tenant shall pay Landlord a charge of $22.00 per
hour for such services to be billed monthly to Tenant.  Landlord in its
discretion has the right to reasonably adjust the above referenced charge.
 Tenant agrees to keep closed all window coverings, if any, when necessary
because of the sun’s position, and Tenant also agrees at all times to cooperate
fully with Landlord and to abide by all the regulations and requirements which
Landlord may prescribe for the proper functioning and protection of said
heating, ventilating, and air conditioning system and to comply with all laws,
ordinances and regulations respecting the conservation of energy.  In the event
Tenant utilizes heat-generating machines, heat-generating equipment or excess
lighting in the Premises and same affects the ability of the air conditioning
system to effectively cool the premises as intended, Landlord reserves the right
to install supplementary air conditioning units for the Premises, and the cost
thereof, including the cost of electricity and/or water therefore and the cost
of all repairs, maintenance and replacements thereto shall be paid by Tenant to
Landlord upon demand.





7

 




(b)   Tenant’s use of electrical energy in the Premises shall not, at any time,
exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises.  In order to ensure that such capacity is not
exceeded and to avert possible adverse effects upon the Building’s electric
service, Tenant shall not, without Landlord’s prior written consent in each
instance, connect major equipment to the Building, electric distribution system,
telephone system or make any alteration or addition to the electric system of
the Premises existing on the Commencement Date.  Tenant’s electrical usage under
this Lease contemplates only the use of normal and customary office equipment.
 In the event Tenant installs any office equipment which uses substantial
additional amounts of electricity, then Tenant agrees that Landlord’s consent is
required before the installation of such additional office equipment




Section 7.5     Energy Conservation.  Tenant shall undertake to use its best
efforts to ensure that it will utilize energy-efficient equipment in the
Premises.




Section 7.6     Janitorial Services.

Landlord shall cause the Premises, including the exterior and interior of the
windows thereof to be cleaned in a manner standard to the Building.  Tenant
shall pay to Landlord on demand, the cost incurred by Landlord for: (a) extra
cleaning work in the Premises required because of (i) misuse or neglect on the
part of Tenant or subtenants or its employees or visitors; (ii) the use of
portions of the Premises for purposes requiring greater or more difficult
cleaning work than normal office areas; (iii) interior glass partitions or
unusual quantity of interior glass surfaces, and (iv) non-building standard
materials or finishes installed by Tenant or at its request; (b) removal from
the Premises and the Building of any refuse and rubbish of Tenant in excess of
that ordinarily accumulated in business office occupancy or at times other than
Landlord’s standard cleaning times; and (c) the use of the Premises by Tenant
other than during business hours on business days.







ARTICLE VIII

LANDLORD’S AND TENANT’S PROPERTY




Section 8.1     Landlord’s Property.     All fixtures, equipment, improvements
and appurtenances attached to or built into the Premises at the commencement of
or during the Term of this Lease, whether or not by or at the expense of Tenant,
shall be and remain a part of the Premises, and shall be deemed the property of
Landlord (“Landlord’s Property”) and shall not be removed by Tenant except as
otherwise specifically set forth herein.  Further, any carpeting or other
personal property in the Premises on the Commencement Date, shall not be removed
by Tenant.




Section 8.2      Tenant’s Property.

All moveable partitions, business and trade fixtures, machinery and equipment,
communications equipment and office equipment, whether or not attached to or
built into the Premises, which are installed in the Premises by or for the
account of Tenant without expense to Landlord and which can be removed without
structural damage to the Building, and all furniture, furnishings and other
articles of moveable personal property owned by Tenant and located in the
Premises (hereinafter collectively referred to as “Tenant’s Property”) shall be
and shall remain the property of Tenant and may be removed by Tenant at any time
during the Term of this Lease, provided Tenant is not in default hereunder.  In
the event Tenant’s Property is so removed, Tenant shall repair or pay the cost
of repairing any damage to the Premises or to the Building resulting from the
installation and/or removal thereof and repair the Premises to the same physical
condition and layout as they existed at the time Tenant was given possession of
the Premises.  Any equipment or other property for which Landlord shall have
granted any allowance or credit to Tenant shall not be deemed to have been
installed by or for the account of Tenant without expense to Landlord, shall not
be considered Tenant’s property and shall be deemed the property of Landlord.





8







Section 8.3     Removal of Tenant’s Property.

At or before the expiration date of this Lease, or within five (5) days after
any earlier termination hereof, Tenant, at its expense, shall remove from the
Premises all of Tenant’s Property (except such items thereof as Landlord shall
have expressly permitted to remain, which property shall become the property of
Landlord), and Tenant shall repair any damage to the Premises or the Building
resulting from any installation and/or removal of Tenant’s Property, and shall
repair the Premises to the same physical condition and layout as they existed at
the time tenant was given possession of the Premises, reasonable wear and tear
excepted.  Any other items of Tenant’s Property which shall remain in the
Premises after the expiration date of this Lease, or after a period of five (5)
days following an earlier termination date, may, at the option of Landlord, be
deemed to have been abandoned, and in such case, such items may be retained by
Landlord.  Landlord may request Tenant to remove and pay to Landlord the cost of
repairing any damage to the Premises or the Building resulting from any
installation and/or removal of Tenant’s Property and the cost of repair the
Premises to the same physical condition and layout as they existed at the time
Tenant was given possession of the Premises, reasonable wear and tear excepted.




Section 8.4     Landlord’s Lien and Security Interest.

As security for the performance of Tenant’s obligations under this Lease, Tenant
hereby grants to Landlord a security interest in and Landlord’s lien upon all of
Tenant’s Property located in the Premises.  Tenant hereby irrevocably appoints
Landlord as Tenant’s attorney-in-fact and empowers Landlord to execute on
Tenant’s behalf a UCC-1 Financing Statement, renewals and terminations thereof,
for the purpose of perfecting Landlord’s security interest.




ARTICLE IX


INSURANCE




Section 9.1     Tenant’s Insurance.




1.   Tenant shall, during the term of this Lease, maintain insurance against
public liability, including that from personal injury or property damage in or
about the Premises resulting from the occupation, use or operation of the
Premises, insuring both Tenant and Landlord as an additional insured, in amount
of not less than One Million ($1,000,000) Dollars Combined Single Limit for both
bodily injury and property damage.




2.   Tenant shall maintain insurance upon all property in the Premises owned by
Tenant, or for which Tenant is legally liable, and shall provide Landlord with
evidence of same.  The insurances specified herein shall provide protection
against perils included within the standard Florida form of fire and extended
coverage insurance policy, together with insurance against vandalism and
malicious mischief.




3.   All policies of insurance provided for in Section 9.1 shall be issued in a
form acceptable to Landlord by insurance companies with general policyholder’s
rating of “A” as rated in the most current available “Best’s Insurance Reports”
and qualified to do business in Florida.  Each and every such policy:




(a)  shall be issued in the name of Tenant and shall include Landlord and any
other parties in interest designated in writing by notice from landlord to
Tenant as additional insured;





9







(b)   shall be for the mutual and joint benefit and protection of Landlord and
Tenant and any such other parties in interest as additional insured’s;




(c)   shall (or a certificate thereof shall) be delivered to Landlord and any
such other parties in interest within ten (10) days before delivery of
possession of the Premises to Tenant and thereafter, within thirty (30) days
prior to the expiration of each policy, and as often as any such policy shall
expire or terminate, renewal or additional policies shall be procured and
maintained in like manner and to like extent;




(d)  shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any cancellation, termination or lapse, or the effective date of any
reduction in the amount of insurance;




(e)  shall be written as a primary policy which does not contribute and is not
in excess of coverage which Landlord may carry; and




(f) shall contain a provision that Landlord and any such other parties in
interest, although named as an insured, shall nevertheless be entitled to
recover under said policies for any loss occasioned to it, its servants, agents
and employees by reason of negligence of Tenant.




4.   Any insurance provided for in Section 9.1 may be maintained by means of a
policy or policies of blanket insurance, provided however, that: (i) Landlord
and any other parties in interest from time to time designated by Landlord to
Tenant shall be named as an additional insured there under as their interests
may appear; (ii) the coverage afforded Landlord and any such other parties in
interest will not be reduced or diminished by reason of the use of such blanket
policy of insurance; and (iii) the requirements set forth in this Article are
otherwise satisfied.




5.  These insurance requirements are subject to modification in the event any
Superior Mortgagee (hereafter defined) of Landlord requires different insurance.
 In such event, the reasonable requirements of such Superior Mortgagee shall
control.




Section 9.2      Destruction of the Premises or Building.

If during the Term hereof, the Premises and/or the Building are damaged by
reason of fire or other casualty, Tenant shall give immediate notice thereof to
Landlord.  Subject to the prior rights of any Superior Mortgagee, Landlord shall
restore the Premises and/or the Building to substantially the same condition
they were in immediately before said destruction.  If the restoration can be
accomplished within 120 working days after the date Landlord receives notice of
the destruction, such destruction shall not serve to terminate this Lease.  If
the restoration cannot be performed within the time stated in this section, then
within ninety (90) days after the parties determine that the restoration cannot
be completed within said time, either party may terminate this Lease upon thirty
(30) days notice to the other party.  If Tenant fails to terminate this Lease
and restoration is permitted under existing laws, Landlord, at its election, may
restore the Premises and/or the Building within a reasonable period of time, and
this Lease shall continue in full force and effect.  Landlord shall use diligent
effort in restoring the Premises and/or Building.  Rent shall be abated during
the period in which the Premises (or portion thereof on a prorated basis) are
rendered untenable as a result of such damage, unless said damage was caused by
the intentional wrongful act of Tenant or its employees, agents or invitees.
 Should Landlord elect to terminate this Lease, the entire amount of Landlord’s
insurance proceeds shall be and remain the outright property of Landlord,
subject to the prior rights of any mortgagee and except any proceeds received
for Tenant’s Property that are covered under Tenant’s insurance.




Section 9.3

Landlord’s Insurance.  Landlord represents and warrants that Landlord shall
provide and maintain insurance against the property, including personal injury
and



property damage for the building, including hazard and windstorm.





10







ARTICLE X




ALTERATIONS AND MECHANIC’S LIENS




Section 10.1     Alterations by Tenant. No alterations shall be made by Tenant
unless the following conditions are met:




(a)   Tenant shall have received the prior written consent of Landlord, which
consent shall not be unreasonably withheld.




(b) All such alterations or improvements shall be performed by Landlord at
Tenant’s expense, or by a contractor approved by Landlord.  Landlord’s approval
of the plans, specifications and working drawings for Tenant’s Work shall create
no responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities.  Any work by Landlord shall be performed
at a fee competitive with local contractors.




(c)  Tenant shall have procured all permits, licenses and other authorizations
required for the lawful and proper undertaking thereof;




 

(d) all alterations when completed shall be of such a nature as not to (i)
reduce or otherwise adversely affect the value of the Premises; (ii) diminish
the general utility or change the general character thereof; (iii) result in an
increase of the Operating Expenses, or (iv) adversely affect the mechanical,
electrical, plumbing, security or other such systems of the Building or the
Premises;




(e) all alterations made by Tenant shall remain on and be surrendered with the
Premises on expiration or earlier termination of this Lease, except that
Landlord can elect, within thirty (30) days before expiration or earlier
termination of the Lease, to require Tenant to remove any and all alterations
Tenant had made to the Premises;




Section 10.2      Construction Liens.  Tenant agrees that it will make full and
prompt payment of all sums necessary to pay for the cost of repairs,
alterations, improvements, changes or other work done by Tenant to the Premises
and further agrees to indemnify and hold harmless Landlord from  and against any
and all such costs and liabilities incurred by Tenant, and against any and all
construction liens arising out of or from such work or the cost thereof which
may be asserted, claimed or charged against the Premises or the Building or site
on which it is located.  Notwithstanding anything to the contrary in this Lease,
the interest of Landlord in the Premises shall not be subject to liens for
improvements made by or for the Tenant, whether or not the same shall be made or
done in accordance with any agreement between Landlord and Tenant, and it is
specifically understood and agreed that in no event shall Landlord or the
interest of Landlord in the Premises be liable for or subjected to any
construction liens for improvements or work made by or for Tenant; and this
Lease specifically prohibits the subjecting of Landlord’s interest in the
Premises to any construction liens for improvements made by Tenant or for which
Tenant is responsible for payment under the terms of this Lease.  All persons
dealing with Tenant are hereby placed upon notice of this provision.  In the
event any notice or claim of lien shall be asserted of record against the
interest of Landlord in the Premises or Building or the site on which it is
located on account of or growing out of any improvement or work done by or for
Tenant, or any person claiming by, through or under Tenant, for improvements or
work the cost of which is the responsibility of Tenant, Tenant agrees to have
such notice of claim of lien canceled and discharged of record as a claim
against the interest of Landlord in the Premises, the Building or the Property
(either by payment or bond as permitted by law) within ten (10) days after
notice to Tenant by Landlord, and in the event Tenant shall fail to do so,
Tenant shall be considered in default under this Lease.





11







ARTICLE XI




ASSIGNMENT AND SUBLETTING




Section 11.1     Tenant’s Transfer.




(a)   Tenant shall not voluntarily assign or encumber its interest in this Lease
or in the Premises, or sublease all or any part of the Premises, or allow any
other person or entity (except Tenant’s authorized representatives) to occupy or
use all or any part of the Premises, without first obtaining Landlord’s written
consent, which consent shall not be unreasonably withheld.  Any assignment,
encumbrance or sublease without the Landlord’s written consent shall be void
able and at Landlord’s election, shall constitute a default hereunder.  No
consent to any assignment, encumbrance, or sublease shall constitute a further
waiver of the provisions of this Section.




(b)   If Tenant is a partnership, a withdrawal or change, voluntary,
involuntary, or by operation of law, of any partner/or partners owing 50% or
more of the partnership, or the dissolution of the partnership, shall be deemed
a voluntary assignment.




(c)   If Tenant is a corporation, any dissolution, merger, consolidation or
other reorganization of Tenant, or the sale or transfer of a controlling
percentage of the capital stock of Tenant, or the sale of 51% of the total
combined voting power of all classes of Tenant’s capital stock issued,
outstanding, and entitled to vote for the election of directors, shall be deemed
a voluntary assignment.




(d)   Landlord may consent to the sublease of all or any part of the Premises
provided Tenant and the sub lessee enter into a sublease incorporating the same
terms and conditions as contained herein (exclusive of rent), and Landlord shall
be entitled to receive the total amount of any increased Rent, including sales
tax, paid by a sub lessee or assignee.




(e)   Any assignment agreed to by Landlord shall be evidenced by a validly
executed Assignment and Assumption of Lease Agreement.  Any attempted transfer,
assignment, subletting, mortgaging or encumbering of this Lease in violation of
this Section shall be void and confer no rights upon any third person.  Such
attempt shall constitute a material breach of this Lease and entitle Landlord to
the remedies provided for default.




(f)   If, without such prior written consent, this Lease is transferred or
assigned by Tenant, or if the Premises, or any part thereof, are sublet or
occupied by anybody other than the Tenant, whether as a result of any act or
omission by Tenant, or by operation of law or otherwise, Landlord may, in
addition to and not in diminution of, or substitution for, any other rights and
remedies under this Lease, or pursuant to law to which Landlord may be entitled
as a result thereof, collect Rent directly from the transferee, assignee,
subtenant or occupant and apply the net amount collected to the Rent herein
reserved.




Section 11.2     Tenant’s Liability.    Notwithstanding any assignment or
sublease, and  notwithstanding the acceptance of Rent by Landlord from any such
assignee or sub lessee, Tenant shall continue to remain liable for the payment
of Rent hereunder and for the performance of all agreements, conditions,
covenants and terms herein contained,




Section 11.3  Landlord’s Right of Cancellation.     Notwithstanding anything
contained herein to the contrary, should Tenant desire to assign the Lease or
sublease the Premises, Landlord shall have the right, but not the obligation, to
cancel or terminate the Lease and deal with Tenant’s prospective assignee or
sublessee directly and without any obligation to Tenant.  In this event,
Tenant’s obligations to Landlord under this Lease shall terminate.





12




 




Section 11.4     Landlord’s Transfer.      Landlord shall have the right to
sell, mortgage, or otherwise encumber or dispose of Landlord’s interest in the
Premises, the Building, the Property and this Lease.




Section 11.5

Minimum Rental Requirement.

 Notwithstanding anything to the contrary contained in this ARTICLE XI or in
this Lease, Tenant may assign this Lease or sublet the Premises provided said
rental rate is not less than that rental amount that is being paid for other
space within the Building.  Otherwise, Tenant shall not, under any
circumstances, assign this Lease or sublet the Premises or any part thereof
until at lease ninety (90%) percent of the rentable space in the Building has
been leased by Landlord.




ARTICLE XII




OBLIGATIONS




Section 12.1     Obligations of Tenant.      Tenant shall, during the Term of
this Lease, at its sole cost and expense, comply with all valid laws,
ordinances, regulations, orders and requirements of any governmental authority
which may now or hereafter be applicable to the Premises or to its use, whether
or not the same shall interfere with the use or occupancy of the Premises,
arising from (a) Tenant’s use of the Premises; (b) the manner or conduct of
Tenant’s business or operation of its installations, equipment or other property
therein; (c) any cause or condition created by or at the instance of Tenant; or
(d) breach of any of Tenant’s obligations hereunder, whether or not such
compliance requires work which is structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen; and Tenant shall pay all of the costs,
expenses, fines, penalties and damages which may be imposed upon Landlord by
reason or arising out of Tenant’s failure to fully and promptly comply with and
observe the provisions of this Section.  Tenant shall give prompt notice to
Landlord of any notice it received of the violation of any law or requirement of
any public authority with respect to the Premises or the use or occupation
thereof.




Section 12.2     Rules and Regulations.      Tenant shall also comply with all
rules and regulations now existing (See Exhibit “C”), or as may be subsequently
applied by Landlord to all tenants of the Building.  Landlord agrees to
consistently apply the rules and regulations to all Tenants within the Building.







ARTICLE XIII




RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS




Section 13.1     Payment or Performance.     Landlord shall have the right, upon
ten (10) days prior written notice to Tenant (or without notice in case of
emergency or in order to avoid any fine, penalty, or cost which may otherwise be
imposed or incurred), following the expiration of any applicable cure period, to
make any payment or perform any act required of Tenant under any provision in
this Lease, and in exercising such right, to incur necessary and incidental
costs and expenses, including reasonable attorney’s fees.  Nothing herein shall
imply any obligation on the part of Landlord to make any payment or perform any
act required of Tenant, and the exercise of the right to do so shall not
constitute a release of any obligation.





13

 




Section 13.2     Reimbursement.

All payments made and all reasonable costs and expenses incurred in connection
with Landlord’s exercise of the right set forth in Section 13.1, shall be
reimbursed by Tenant within ten (10) days after receipt of a bill setting forth
the amounts so expended, together with interest at the annual rate of 18% from
the respective dates of the making of such payments or the incurring of such
costs and expenses.  Any such payments, costs and expenses made or incurred by
Landlord may be treated as Additional Rent owed by Tenant.













ARTICLE XIV




NON-LIABILITY AND INDEMNIFICATION




Section 14.1     Non-Liability of Landlord.

Neither Landlord, nor any beneficiary, joint venture partner, agent, servant, or
employee of Landlord, nor any Superior Mortgagee (as defined in Article XIX
below), shall be liable to Tenant for any loss, injury, or damage to Tenant or
to any other person, or to its property, unless caused by or resulting from the
negligence or intentional wrongful act of Landlord, its agents, servants or
employees, in the operation or maintenance of the Premises or the Building,
subject to the doctrine of comparative negligence in the event of contributory
negligence on the part of Tenant or any of its subtenants, licensees, employees,
agents or contractors.  Tenant recognizes that any Superior Mortgagee will not
be liable to Tenant for injury, damage or loss caused by or resulting from the
negligence of Landlord.  Further, neither Landlord, or any Superior Mortgagee,
nor any joint venture partner, director, officer, agent, servant or employee of
Landlord shall be liable (a) for any such damage caused by other tenants or
persons in, upon or about the Building, or caused by operations in construction
of any private, public or quasi-public work; or (b) for incidental or
consequential damages or lost profits arising out of any loss of use of the
Premises, or any equipment or facilities therein, by Tenant or any person
claiming through or under Tenant.




Section 14.2     Indemnification by Tenant.

Tenant hereby agrees to indemnify Landlord and hold it harmless from and against
all claims, actions, damages, liability, and expenses which may arise in
connection with bodily, loss of life, and/or damage to property arising from or
out of any occurrence in, upon, or at the Demised Premises, or the occupancy or
use by Tenant of the Demised Premises or any part thereof, or occasioned totally
or in part by any negligent act or omission of Tenant, its agents, contractors,
employees, servants, or subtenants unless such damages due to the negligent act
or omission of Landlord, its agents or employees.  In case Landlord shall,
without fault on its part, be made a party to any litigation commenced by or
against Tenant in connection with the Demised Premises, Tenant hereby agrees to
hold Landlord harmless and pay all costs, expenses, and reasonable attorney’s
fees and costs incurred by Landlord in connection with such litigation.  Tenant
also agrees to pay all costs, expenses, and reasonable attorney’s fees which may
be incurred by Landlord in enforcing the obligations of Tenant under this Lease.
 To the maximum effect permitted by law, Tenant agrees to use and occupy the
Demised Premises at Tenant’s own risk.  




Section 14.3     Independent Obligations; Force Majeure.      The obligations of
Tenant hereunder shall not be affected, impaired or excused, nor shall Landlord
have any liability whatsoever to Tenant, because (a) Landlord is unable to
fulfill, or is delayed in fulfilling, any of its obligations under this Lease by
reason of strike, other labor trouble, governmental pre-emption of priorities or
other controls in connection with a national or other public emergency or
shortages of fuel, supplies, labor or materials, acts of God or any other cause,
whether similar or dissimilar, beyond Landlord’s reasonable control; or (b) of
any failure or defect in the supply, quantity or character of electricity or
water furnished to the Premises, by reason of any requirement, act or omission
of the public utility or others serving the Building with electric energy,
steam, oil, gas or water, or for any other reason whether similar or dissimilar,
beyond Landlord’s reasonable control.  Tenant shall not hold Landlord liable for
any injury or damage to person or property caused by fire, theft, or resulting
from the operation of elevators, heating or air conditioning or lighting
apparatus, or from falling plaster, or from steam, gas, electricity, water,
rain, or dampness, which may leak or flow from any part of the Building, or from
the pipes, appliances or plumbing work of the same, unless same is the result of
Landlord’s gross negligence.  







14





ARTICLE XV




DEFAULT




Section 15.1     Events of Default.

Tenant shall be in default under this Lease if any one or more of the following
events shall occur:




(a)   Tenant shall fail to pay any installment of the Rent and/or any expenses
called for hereunder as and when the same shall become due and payable, and such
default shall continue for a period of ten (10) days after the same is due; or




(b)   Tenant shall default in the performance of or compliance with any of the
other terms or provisions of this Lease, and such default shall continue for a
period of thirty (30) days after the giving of written notice thereof from
Landlord to Tenant, or, in the case of any such default which cannot, with bona
fide due diligence, be cured within said thirty (30) days, Tenant shall fail to
proceed within said thirty (30) day period to cure such default and thereafter
to prosecute the curing of same with all due diligence (it being intended that
as to a default not susceptible of being cured with due diligence within such
period of thirty (30) days, the time within which such default may be cured
shall be extended for such period as may be necessary to permit the same to be
cured with due diligence); or

 

(c)   Tenant shall assign, transfer, mortgage or encumber this Lease or sublet
the Premises in a manner not permitted by ARTICLE XI; or




(d)   Tenant shall file a voluntary petition in bankruptcy or any Order for
Relief be entered against it, or shall file any petition or answer seeking any
arrangement, reorganization, composition, re-adjustment or similar relief under
any present or future bankruptcy or other applicable law, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of Tenant of all or any substantial part of Tenant’s properties; or




(e)   If any creditor of Tenant shall file a petition in bankruptcy against
Tenant or for reorganization of Tenant, under state or federal law, and if such
petition is not discharged within ninety (90) days after the date on which it is
filed; or




(f)   Tenant shall vacate or abandon the Premises, then, and in any such event,
or during the continuance thereof (subject to the time period described in
subparagraph (e) above), Landlord may, at its option, by written notice to
Tenant, designate a date not less than five (5) days from the giving of such
notice on which this Lease shall end, and thereupon, on such date, this Lease
and all rights of Tenant hereunder shall terminate.




Section 15.2     Surrender of Premises.

Upon any such termination of this Lease, Tenant shall surrender the Premises to
Landlord, and Landlord, at any time after such termination, may, without further
notice, re-enter and repossess the Premises without being liable to any
prosecution or damages therefore, and no person claiming through or under Tenant
or by virtue of any statute or of any order of any court shall be entitled to
possession of the Premises.







15





                Section 15.3      Reletting.

At any time or from time to time after any such termination of this Lease,
Landlord may relet the Premises or any part thereof, in the name of Landlord or
otherwise, for such term or terms and on such conditions as Landlord, in its
sole discretion, may determine, and may collect and receive the rents therefore.
 Landlord shall in no way be responsible or liable for any failure to relet the
Premises or any part thereof or for any failure to collect any rent due upon
such reletting.  




Section 15.4     Survival of Obligations.

No termination, pursuant to this ARTICLE XV, shall relieve Tenant of its
liability and obligations under this Lease, and such liability and obligations
shall survive any such termination.




Section 15.5     Holdover.   Should Tenant hold over and remain in possession of
the Premises at the expiration of any Term hereby created, Tenant shall, by
virtue of this Section, become a Tenant at sufferance and shall pay Landlord
200% of the Rent per month of the last monthly installment of Rent above
provided to be paid.  Said monthly tenancy shall be subject to all the
conditions and covenants of this Lease as though the same had been a tenancy at
sufferance instead of a tenancy as provided herein, and Tenant shall give to
Landlord at least thirty (30) days prior written notice of any intention to
vacate the Premises, and shall be entitled to ten business (10) days prior
notice of any intention of Landlord to evict Tenant from the Premises in the
event Landlord desires possession of the Premises; however, that said Tenant at
sufferance shall not be entitled to ten business (10) days notice in the event
the said Rent is not paid in advance without demand, the ten business (10) days
written notice otherwise required being hereby expressly waived.










ARTICLE XVI




DAMAGES/REMEDIES




Section 16.1     Damages.

In the event this Lease is terminated under the provisions or any provisions of
law by reason of default hereunder on the part of Tenant, Tenant shall pay to
Landlord, as damages, at the election of Landlord either:




(a)

The present value of the entire amount of the Rent which would have become due
and payable during the remainder of the Term of this Lease, in which event
Tenant agrees to pay the same at once, together with all Rent theretofore due,
at Landlord’s address as provided herein; provided however, that such payment
shall not constitute a penalty or forfeiture or liquidated damages, but shall
merely constitute payment in advance of the Rent for the remainder of said Term.
 Such present value shall be determined utilizing a discount rate of six (6%).
 The acceptance of such payment by Landlord shall not constitute a waiver of any
failure of Tenant thereafter occurring to comply with any term, provision,
condition or covenant of this Lease.  IF Landlord elects the remedy given in
this Section 16.1 (a), then same shall be Landlord’s sole remedy for such
default; or

 

(b)

Sums equal to the Rent which would have been payable by Tenant had this Lease
not been so terminated, payable upon the due dates therefore following such
termination through the expiration of this Lease.








16







If Landlord at its option shall relet the Premises during said period, Landlord
shall credit Tenant with the net rents received by Landlord from such reletting,
such net rents to be determined by first deducting from the gross rents, as and
when received by Landlord, the expenses incurred or paid by Landlord in
terminating this Lease and in securing possession thereof, as well as the
expenses of reletting, including, without limitation, the alteration and
preparation of the Premises for new tenants, brokers’ commissions, reasonable
attorneys’ fees and all other expenses properly chargeable against the Premises
and the rental therefrom.  It is hereby understood that any such reletting may
be for a period shorter or longer than the remaining Term of this Lease but in
no event shall Tenant be entitled to receive any excess of such net rents over
the sum payable by Tenant to Landlord hereunder, nor shall Tenant be entitled in
any suit for the collection of damages pursuant hereto to a credit in respect of
any net rents from a reletting, except to the extent that such rents are
actually received by Landlord.




Section 16.2     Remedies.    Lawsuits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the Term of this Lease would have expired, nor
limit or preclude recovery by Landlord against Tenant of any sums or damages
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.
 All remedies of Landlord provided for herein, or otherwise at law or in equity,
shall be cumulative and concurrent.







ARTICLE XVII




EMINENT DOMAIN




Section 17.1     Taking.

If the whole of the building or the Premises, or, if more than 20% of the
Building or the Property, shall be taken by condemnation or in any other manner
for any public or quasi-public use or purpose, which materially affects Tenant’s
use and occupancy of the Premises, this Lease shall terminate as of the date of
vesting of title as a result of such taking, and the Base Rent and Additional
Rent shall be prorated and adjusted as of such date.




Section 17.2     Award.

Landlord shall be entitled to receive the entire award or payment in connection
with any taking without deduction there from, except to the extent that Tenant
shall be entitled to compensation based upon damages sustained to Tenant’s
Property.  Tenant shall not be precluded from taking its own action against the
condemning authority.







Section 17.3     Temporary Taking.      If the temporary use or occupancy of all
or any part of the Premises shall be taken by condemnation or in any other
manner for any public or quasi-public use or purpose during the Term of this
Lease, Tenant shall be entitled, except as hereinafter set forth, to receive
that portion of the award or payment for such taking which represents
compensation for the use and occupancy of the Premises, for the taking of
Tenant’s Property and for moving expenses, and Landlord shall be entitled to
receive that portion which represents reimbursement for the cost of restoration
of the Premises.  This Lease shall be and remain unaffected by such taking and
Tenant shall continue to pay the Rent in full when due.  If the period of
temporary use or occupancy shall extend beyond the expiration date of this
Lease, that part of the award which represents compensation for the use and
occupancy of the Premises (or a part thereof) shall be divided between Landlord
and Tenant so that Tenant shall receive so much thereof as represents the period
up to and including such expiration date and Landlord shall receive so much as
represents the period after such expiration date.  All monies received by
Landlord as, or as part of, an award for temporary use and occupancy for a
period beyond the date through which the Rent has been paid by Tenant, shall be
held and applied by Landlord as a credit against the Rent becoming due
hereunder.





17







Section 17.4     Partial Taking.

In the event of any taking of less than the whole of the Premises, the Building
and/or the Property, which does not result in termination of this Lease: (a)
subject to the prior rights of a Superior Mortgagee, Landlord, at its expense,
shall proceed with reasonable diligence to repair the remaining parts of the
Building and the Premises (other than those parts of the Premises which are
Tenant’s Property) to substantially their former condition to the extent that
the same is feasible (subject to reasonable changes which Landlord shall deem
desirable), so as to constitute a complete and tenantable Building and Premises;
and (b) Tenant, at its expense, shall proceed with reasonable diligence to
repair the remaining parts of the Premises which are deemed Tenant’s property
pursuant hereto, to substantially their former condition to the extent feasible,
subject to reasonable changes which Tenant shall deem desirable.  Such work by
Tenant shall be deemed alterations as described in Section 11.1 hereinabove.  In
the event of any partial taking, Tenant shall be entitled to a reduction in Rent
for the remainder of the Lease Term following such partial taking based upon the
percentage of space taken relative to the original Premises leased.










ARTICLE XVIII




QUIET ENJOYMENT




Section 18.1     Quiet Enjoyment.

Landlord agrees that Tenant, upon paying all Rent and other charges herein
provided for and observing and keeping the covenants, agreements, terms and
conditions of this Lease and the rules and regulations of Landlord affecting the
Premises on its part to be performed, shall lawfully and quietly hold, occupy
and enjoy the Premises during the Term of this Lease.







ARTICLE XIX




SUBORDINATION AND ATTORNMENT




Section 19.1     Subordination.

This Lease, and all rights of Tenant hereunder, are and shall be subordinate to
any mortgage or other encumbrance, whether now of record or recorded after the
date of this Lease, affecting the Premises, the Building or the Property.
Notwithstanding that such subordination is self-operative without any further
act of Tenant, Tenant shall, from time to time, within ten (10) days of request
from Landlord, execute and deliver any reasonable documents or instruments that
may be required by a Superior Mortgagee to confirm such subordination.  Tenant’s
obligation to subordinate this Lease to any mortgage or other interest shall be
conditioned upon Tenant’s receipt from such party requesting subordination a
Non-Disturbance agreement substantially to the effect that no steps or
proceedings taken by reason of Landlord’s default under such mortgage or
encumbrance shall terminate this Lease nor shall Tenant be named a Defendant in
any proceeding for foreclosure of such mortgage or be disturbed by virtue of
such steps or proceedings as long as there shall be no default by Tenant under
the provisions of the Lease.  Any mortgage to which this Lease is subject and
subordinate is hereinafter referred to as a “Superior Mortgage” , and the holder
of a Superior Mortgage is hereinafter referred to as a “Superior Mortgagee”.




Section 19.2     Notice to Landlord and Superior Mortgagee.     If any act or
omission of Landlord would give Tenant the right, immediately or after the lapse
of a period of time, to cancel this Lease or to claim a partial or total
eviction, Tenant shall not exercise such right (a) until it has given written
notice of such act or omission to Landlord and any Superior Mortgagee whose name
and address shall previously have been furnished to Tenant; and (b) until a
reasonable period of time for remedying such act or omission shall have elapsed
following the giving of such notice and following the time when such Superior
Mortgagee shall have become entitled under such Superior Mortgage to remedy the
same.







18




Section 19.3     Attornment.

If any Superior Mortgagee shall succeed to the rights of Landlord hereunder,
whether through possession or foreclosure action or delivery of a new lease or
deed, then, at the request of such Superior Mortgagee, Tenant shall attorn to
and recognize such Superior Mortgagee as Tenant’s Landlord under this Lease, and
shall promptly execute and deliver any instrument such Superior Mortgagee may
reasonable request to evidence such attornment.  Upon such attornment, this
Lease shall continue in full force and effect as a direct Lease between such
Superior Mortgagee and Tenant, upon all terms, conditions, and covenants as set
forth in this Lease, except that the Superior Mortgagee shall not: (a) be liable
for any previous act or omission of Landlord under this Lease; (b) be subject to
any offset, not expressly provided for in this Lease; or (c)  be bound by any
previous modification of this Lease or by any previous prepayment, unless such
modification or prepayment shall have been previously approved in writing by
such Superior Mortgagee.  Further, upon such attornment, Landlord shall be
released from any further obligations hereunder.










ARTICLE XX




LANDLORD’S RIGHT OF ACCESS




Section 20.1     Access for Maintenance and Repair.     Except for the space
within the inside surfaces of all walls, hung ceilings, floors, windows, and
doors bounding the Premises, all of the Building including, without limitation,
exterior walls, core interior walls and doors and any core corridor entrance,
any terraces or roofs adjacent to the Premises, and any space in or adjacent to
the Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks, or other facilities of the Building, and the
use thereof, as well as access thereto throughout the Premises for the purposes
of operation, maintenance, decoration and repair, are reserved to Landlord.
 Landlord reserves the right, and Tenant shall permit Landlord, to install,
erect, use and maintain pipes ducts and conduits in and through the Premises.
 Landlord shall be allowed to take all materials into and upon the Premises that
may be required in connection therewith, without any liability to Tenant and
without any reduction of Tenant’s covenants and obligations hereunder.  Landlord
and its agents shall have the right to enter upon the Premises upon reasonable
notice to Tenant and during normal business hours except in emergencies when no
notice is required, for the purpose of making any repairs therein or thereto
which shall be considered necessary or desirable by Landlord, in such a manner
as not to unreasonably interfere with Tenant in the conduct of Tenant’s business
on the Premises; and in addition, Landlord and its agents shall have the right
to enter the premises at any time in cases of emergency.




Section 20.2     Access for Inspection and Showing.

Upon reasonable notice to Tenant and during normal business hours, Landlord and
its agents shall have the right to enter and/or pass through the Premises to
examine the Premises and to show them to actual and prospective purchasers,
mortgagees or lessors of the Building.  During the period of six (6) months
prior to the expiration date of this Lease, Landlord and its agents may exhibit
the Premises to prospective tenants.




Section 20.3  Landlord’s Alterations and Improvements.

If, at any time, any windows of the Premises are temporarily darkened or
obstructed by reason of any repairs, improvements, maintenance and/or cleaning
in or about the Building, or if any part of the Building, other than the
Premises, is temporarily or permanently closed or inoperable, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.  Landlord reserves the right to make such
changes, alterations, additions, and improvements in or to the Building and the
fixtures and equipment thereof, as well as in or to the street entrances, doors,
halls, passages, elevators, escalators and stairways thereof, and other public
portions of the Building, as Landlord shall deem necessary or desirable, and no
such alterations or changes shall be deemed a breach of Landlord’s covenant of
quiet enjoyment or a constructive eviction.





19







ARTICLE XXI




SIGNS AND OBSTRUCTION




Section 21.1  Signs.

Landlord shall supply Tenant with building standard signage.  Tenant shall not
place or suffer to be placed or maintained upon any exterior, door, roof, wall
or window of the Premises or the Building, any sign, awning, canopy or
advertising matter of any kind, and will not place or maintain any decoration,
lettering or advertising matter on the glass of any window or door of the
Premises except as approved by Landlord, and will not place or maintain any
freestanding standard within or upon the Common Area of the Building or
immediately adjacent thereto, without first obtaining Landlord’s express prior
written consent.  No exterior or interior sign visible from the exterior of the
Building shall be permitted.  Tenant further agrees to maintain any such signage
approved by Landlord in good condition and repair at all times and to remove the
same at the end of the Term of this Lease if requested by Landlord.  Upon
removal thereof, Tenant agrees to repair any damage to the Premises caused by
such installation and/or removal.




Section 21.2 Obstruction.     Tenant shall not obstruct the sidewalks, parking
lots or other public portions of the Building or the Property in any manner
whatsoever.

 

 

ARTICLE XXII




NOTICES




Section 22.1     Notices.

Any notice or other information required or authorized by this Lease to be given
by either party to the other may be given by hand or sent (by first class
pre-paid mail, telex, cable, facsimile transmission or comparable means of
communication) to the other party at the address stated below.  Any notice or
other information given by mail pursuant to this Section which is not returned
to the sender as undelivered shall be deemed to have been given on the fifth
(5th) day after the envelope containing any such notice or information was
properly addressed, pre-paid, registered and mailed.  The fact that the envelope
has not been so returned to the sender shall be sufficient evidence that such
notice or information has been duly given.  Any notice or other information sent
by telex, cable, facsimile transmission or comparable means of communication
shall be deemed to have been duly sent on the date of transmission, provided
that a confirming copy thereof is sent by first class pre-paid mail to the other
party, at the address stated below, within twenty-four (24) hours after
transmission.










AS TO LANDLORD:

BGNP Associates, LLC

8000 N Federal Highway

Suite 200





20













Boca Raton, FL 33487







AS TO TENANT:

Cleartronic, Inc.

8000 N Federal Highway

Suite 100

Boca Raton, FL 33487

 




The above address may be changed at any time by giving thirty (30) days written
notice as above provided.  In addition to the foregoing, any notices of a legal
nature shall be copied to:

 




BGNP Associates, LLC

8000 N Federal Highway

Suite 200

Boca Raton, FL 33487

 




ARTICLE XXIII




MISCELLANEOUS




Section 23.1   ADA Compliancy.

To the best of Landlord’s knowledge, the Premises are ADA compliant.




Section 23.2     Environmental Indemnity.

Tenant agrees to indemnify and hold Landlord harmless from and against any and
all loss, claim, liability, damages, injuries to person, property, or natural
resources, cost, expense, action or cause of action, arising in connection with
the release or presence of any “Hazardous Substances” at the Premises, through
the acts of Tenant, its employees, agents or invitees acting with Tenant’s
authority, whether foreseeable or unforeseeable, during the term and occupancy
of the premises by Tenant.  The foregoing indemnity includes, without
limitation, all costs in law or in equity of removal, remediation of any kind,
and disposal of such Hazardous Substances, all costs of determining whether the
Premises is in compliance and to cause the Premises to be in compliance with all
with all applicable environmental laws, all costs associated with claims for
damages to persons, property, or natural resources, and Landlord’s reasonable
attorneys’ and consultants’ fees and court costs.  For the purposes of
definition, Hazardous Substances means any toxic or hazardous wastes, pollutants
or substances, including, without limitation, asbestos, PBCs, petroleum products
and by-products, substances defined or listed as “hazardous substances” or
“toxic substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9061 et. seq., hazardous materials identified in or pursuant to
the Hazardous Materials Transportation Act 49 U.S.C. Section 1802 et. seq.




Section 23.3     Radon Gas.      Pursuant to Florida Statutes, Section 404.056
[8], the following disclosure is required by law: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
 Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida.  Additional information regarding radon and radon testing
may be obtained from your county public health unit.








21




Section 23.4     Broker Commission.      

Intentionally left blank.







Section 23.5     Financial Statements.

Throughout the term of this Lease,  Tenant shall provide Landlord, at the
request of Landlord, its most current and complete financial statement
including, but not limited to, its balance sheet and profit and loss statement.




Section 23.6     Estoppel Certificates.

Each party agrees, at any time and from time to time as requested by the other
party, to execute and deliver to the other a statement certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), certifying the dates to which the Base Rent have been paid,
stating whether or not the other party is in default in performance of any of
its obligations under this Lease, and, if so, specifying each such default, and
stating whether or not any event has occurred which, with the giving of notice
or passage of time, or both, would constitute such a default, and, if so,
specifying each such event.  Each party shall also include in any such
statements such other information concerning this Lease as the other party may
reasonably request.  In the event either party fails to comply with this
Section, such failure shall constitute a material breach of the Lease.  If
Tenant fails to execute the initial Estoppel Certificate, Rent shall continue to
accrue, but Landlord shall be under no obligation to deliver possession of the
Premises.




Section 23.7     Approval by Superior Mortgagee.

If required by a Superior Mortgagee, this Lease shall become binding upon
Landlord’s execution and approval of Lease by Landlord’s Superior Mortgagee for
the building.




Section 23.8     No Recordation.

This Lease shall not be recorded by Tenant in the Public Records of Palm Beach
County, Florida, or in any other place.  Any attempted recordation by Tenant
shall render this Lease null and void and entitles Landlord to the remedies
provided for Tenant’s default.  However, at the request of Landlord, Tenant
shall promptly execute, acknowledge and deliver to Landlord a Memorandum of
Lease with respect to this Lease, and a Memorandum of Modification of Lease with
respect to any modification of this Lease, sufficient for recording.  Such
Memorandum shall not be deemed to change or otherwise affect any of the
obligations or provisions of this Lease.




Section 23.9     Governing Law.

This Lease shall be governed by and construed in accordance with the laws of the
State of Florida.  If any provision of this Lease or the application thereof to
any person or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Lease shall remain in full force and
effect.  The table of contents, captions, headings and titles in this Lease are
solely for convenience of reference and shall not affect its interpretation.
 This Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted.  Each
covenant, agreement, obligation, or other provision of this Lease on Tenant’s
part to be performed, shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent on any other provision of this
Lease.  All terms and words used in this Lease, regardless of the number or
gender in which they are used, shall be deemed to include any other number and
any other gender, as the context may require.




Section 23.10     Relationship of Parties.

Nothing contained in this Lease will be deemed or construed to create a
partnership or joint venture between Landlord and Tenant, or to create any other
relationship between the parties other than that of Landlord and Tenant.




Section 23.11     Capacity to Execute Lease.     If Tenant is other than a
natural person, Tenant represents that it is legally constituted, in good
standing and authorized to conduct business in the State of Florida.  Tenant
further represents that the person who is executing this Lease on its behalf has
the full power and authority to perform such execution and deliver the Lease to
Landlord, and that upon such execution and delivery, the Lease shall be valid
and binding upon Tenant in accordance with its respective terms and conditions.
 To further evidence the foregoing, upon request by Landlord, Tenant shall
deliver to Landlord an appropriate corporate or partnership resolution
specifying that the signatory to the Lease has been duly authorized to execute
same on behalf of Tenant.





22

 




Section 23.12     Exculpation of Landlord.

Landlord’s obligations and liability to Tenant with respect to this Lease shall
be limited solely to Landlord’s interest in the Property or the proceeds of any
insurance policies maintained or required to be maintained by Landlord
hereunder, and neither Landlord nor any of the partners of Landlord, nor any
officer, director, or shareholder of Landlord, shall have any personal liability
whatsoever with respect to this Lease.




Section 23.13     Waiver of Trial by Jury.

It is mutually agreed by and between Landlord and Tenant that the respective
parties hereto shall, and they hereby do, waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other on
any matter arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant or Tenant’s use or occupancy of the
Premises.




Section 23.14     Attorney’s Fees.

In the event of any litigation in enforcing any of the terms, covenants or
conditions of this Lease, or any of its rights and remedies under Chapter 83,
Florida Statutes, as may hereinafter be amended, the prevailing party shall be
entitled to the recovery it reasonable attorneys’ fees and court costs incurred.




Section 23.15     Compliance with Laws.

Tenant, at Tenant’s expense shall comply with all laws, rules, orders,
ordinances, directions, regulations, and requirements of federal, state, county
and municipal authorities, now in force or which may hereafter be in force,
which shall impose any duty upon Landlord or Tenant with respect to the use,
occupation or alteration of the Premises.




Section 23.16     Entire Agreement.   This Lease constitutes the entire
understanding between the parties and shall bind the parties hereto, their
successors and assigns.  No representation, except as herein expressly set
forth, have been made by either party to the other, and this Lease cannot be
amended or modified except by a writing signed by Landlord and Tenant.







IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.




WITNESSES:

“TENANT”

(2 witnesses required)

(Insert Tenant Name




/s/ Steven Holtz

/s/ Larry M. Reid




Steven Holtz

Larry M. Reid, President




Printed Name

12/7/10

Date

12/7/10                                  

                                                   





23













Date




/s/ James Concannon




James Concannon____

Printed Name




12/7/10                                                   

Date







WITNESSES:

“LANDLORD”

(2 witnesses required)

BGNP Associates, LLC







/s/ Jamie Dempsey

/s/ Eric P. Platero

    Eric P. Platero, Managing Member

Jamie Dempsey

Printed Name

12/7/10

Date

12/7/10                                   

                                                   

Date

  

/s/ Patricia McDonnell




Patricia McDonnell

Printed Name




12/7/10                                                   

Date










24







ADDENDUM B




TENANT ESTOPPEL STATEMENT




LEASE DATED:

AMENDED:




LANDLORD:




TENANT:




PREMISES:

As Tenant under the above referenced Lease, the undersigned certifies for the
benefit of __________________________________________________, which has made or
is about to make a loan to Landlord part of the security for which will be a
mortgage or deed of trust covering the Premises and an assignment of Landlord’s
interest in the Lease, the following:




1.

The Lease has not been modified or amended, except by documents dated
________________ copies of which are attached hereto.




2.

The Lease (as so modified or amended) is in full force and effect and represents
the entire agreement between Landlord and Tenant.




3.

Tenant has no offsets or defenses to its performance of the terms and provisions
of the Lease, including the payment of rent and Landlord is not in default under
any of the terms, covenants or provisions of the Lease.




4.

Tenant is in possession of the Premises and has accepted the Premises, including
all alterations, additions and improvements required to be made by Landlord.
 The premises contain _________ square feet.




5.

The Rent Commencement Date is ___________________, 20 __, and the Term is
__________ months ending on _____________________, 20 __, The Lease provides for
the following renewal options(s)
________________________________________________________________________ at a
rental rate of
________________________________________________________________________.




6.

Tenant acknowledges that the Premises have been delivered to Tenant in good
order and condition.




7.

The Lease provides for rent payable as follows:




(a)  Base Rent.  Base Rent payable monthly of $ ___________.




(b)  Operating Costs.  The Lease provides for Tenant to pay its proportionate
share of Operating Costs.




(c) Tenant has commenced paying rent.  No rent has been paid in advance except
for the Base Rent that became due for the current month.




8.

Landlord is holding a security deposit of  $___________.




9.

The Lease contains no first right of refusal, option to expand, option to
terminate, or exclusive business rights, except as follows:
 __________________________________________________________________________

__________________________________________________________________________________________




10.

Tenant has not entered into any sublease, assignment or any other agreement
transferring any of its interest in the Lease and that it has not received any
notice of a prior assignment, hypothecation or pledge of rents by Landlord.




11.

Tenant has delivered to Landlord all evidence of insurance which Tenant is
required to provide under the Lease.




TENANT: Cleartronic, Inc.




BY: /s/ Larry M. Reid




ITS: President




DATE: 12/7/10





25







ADDENDUM C




RULES AND REGULATIONS




1.

The sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by Tenant or used for any purpose other than
the ingress and egress from its Premises.  The halls, passages, exits,
entrances, elevators and stairways are not for the use of the general public and
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants, provided that nothing herein contained shall be construed to
prevent such access to persons with whom Tenant normally deals in the ordinary
course of Tenant’s business unless such persons are engaged in illegal
activities.  Tenant shall not go upon the roof of the Building.




2.

The bulletin board or directory of the Building will be provided exclusively for
the display of the name and location of tenants and Landlord reserves the right
to exclude any other names therefrom.




3.

No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in conjunction with, any window or door on the Premises without the prior
written consent of Landlord.  In any event, all such items shall be installed
inboard of Landlord’s standard window covering and shall in no way be visible
from the exterior of the Building.  No articles shall be placed on the window
sills so as to be visible from the exterior of the Building.  No articles shall
be placed against glass partitions or doors which might appear unsightly from
outside Tenant’s Premises.




4.

Landlord reserves the right to exclude from the Building between the hours of
6:00 p.m. and 8:00 a.m. weekdays, and at all hours on Saturdays, Sundays, and
holidays all persons who are not tenants or their accompanied guests.  Tenant
shall be responsible for all persons it allows to enter the Building and shall
be liable to Landlord for all acts of such persons.




Landlord shall in no case be liable for damages for error with regard to the
admission or exclusion of any person from the Building.




During the continuance of any invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in Landlord’s opinion, Landlord
reserves the right to prevent access to the Building by closing the doors, or
otherwise, for the safety of tenants and protection of the Building and property
in the Building.




5.

Tenant shall not employ any person or persons other than Landlord’s janitor for
the purpose of cleaning its Premises.  Except with the written consent of
Landlord no persons other than those approved by Landlord shall be permitted to
enter the building for the purpose of cleaning same.  Tenant shall not cause any
unnecessary labor by reason of its carelessness or indifference in the
preservation of good order and cleanliness.  Landlord shall in no way be
responsible to Tenant for any loss of property on its Premises however
occurring, or for any damage done to the effects of Tenant by the janitor or any
other employee or any other person.




6.

Tenant shall not use upon its Premises vending machines or accept barbering or
bootblacking services in its Premises except from persons authorized by
Landlord.




7.

Tenant shall see that all doors to its Premises are securely locked and that all
utilities, water faucets or water apparatus are shut off before Tenant leaves
the Premises, so as to prevent waste or damage, and shall be responsible for all
injuries sustained by other tenants or occupants of the Building or Landlord as
a result of its failure to do so.  Tenants shall keep the door or doors to the
Building corridors closed at all times except for ingress and egress.




8.

Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air conditioning, and shall refrain from attempting to
adjust any controls.




9.

Tenant shall not alter any lock or access device or install a new or additional
lock or access device or any bolt on any  door in its Premises without prior
written consent of Landlord.  If Landlord shall give its consent, Tenant shall
in each case furnish Landlord with a key for any such lock.




10.

Tenant shall not make or have made additional copies of any keys or access
devices provided by Landlord.  Tenant, upon the termination of the tenancy,
shall deliver to Landlord all the keys or access devices for the Building,
offices, rooms and toilet rooms which shall have been furnished Tenant or which
Tenant shall have had made.  In the event of the loss of any keys or access
devices so furnished by Landlord, Tenant shall pay Landlord therefore.




11.

The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever, including, but not limited to, coffee
grounds shall be thrown therein, and the expense of any breakage, stoppage, or
damage resulting from the violation of this rule shall be borne by the tenant,
who, or whose employees or invitees, shall have caused it.





26

 




12.

Tenant shall not keep in the Building any kerosene, gasoline or inflammable or
combustible fluid or materials other than limited quantities necessary for the
operation or maintenance of office equipment.  Tenant shall not use any method
of heating or air conditioning other than that supplied by Landlord.




13.

Tenant shall not permit to be kept in its Premises any foul or noxious gas or
substance or permit its Premises to be used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors and/or vibrations or interfere in any way with other tenants or those
having business therein, nor shall any animals or birds be brought or kept in or
about the Building.




14.

No cooking shall be done in the Premises (except that use by the Tenant of
Underwriter’s Laboratory approved equipment for the preparation of coffee, tea,
hot chocolate and similar beverages for Tenant and its employees shall be
permitted, provided that such equipment and use is in accordance with applicable
federal, state and city laws, codes, ordinances, rules and regulations) nor
shall the Premises be used for lodging.




15.

Tenant shall not sell or permit the sale, at retail, of newspapers, magazines,
periodicals, theater tickets or any other goods on the Premises, nor shall
Tenant carry on, or permit the business of stenography, typewriting or any
similar business in or from the Premises for the service or accommodation of
occupants of any other portion of the Building, nor shall the Premises be used
for the storage of merchandise, manufacturing of any kind, the business of a
public barber shop, or beauty parlor, or for any business activity other than
that specifically provided for in Tenant’s lease.




16.

Landlord will direct electricians as to where and how telephone, telegraph and
electrical wires are to be introduced or  installed.  No boring or cutting for
wires will be allowed without the prior written consent of Landlord.  The
location of burglar alarms, telephones, call boxes or other office equipment
affixed to the Premises shall be subject to the written approval of Landlord.




17.

Tenant shall not install any radio or television antenna, loudspeaker or any
other device on the exterior walls or the roof  of the Building.  Tenant shall
not interfere with radio or television broadcasting or reception from or in the
Building.




18.

Tenant shall not lay linoleum, tile, carpet or any other floor covering so that
the same shall be affixed to the floor of its Premises in any manner except as
approved in writing by Landlord.  The expense of repairing any damage resulting
from a violation of this rule of the removal of any floor covering shall be
borne by Tenant.




19.

No furniture, freight, equipment, materials, supplies, packages, merchandise or
other property will be received in the Building or carried up or down elevators
except between such hours and in such elevators as shall be designed by
Landlord.  Landlord shall have the right to prescribe the weight, size and
position of all safes, furniture, files, bookcases or other heavy equipment
brought into the Building.  Safes or other heavy objects shall, if considered
necessary by Landlord, stand on wood strips of such thickness as determined by
Landlord to be necessary to properly distribute the weight thereof.  Landlord
will not be responsible for loss of or damage to any such safe, equipment or
property from any cause, and all damage done to the Building by moving or
maintaining any such safe, equipment or other property shall be repaired at the
expense of Tenant.




Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to objectionable to Landlord or any tenants in
the Building shall be placed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient  to eliminate noise or
vibration.  The persons employed to move such equipment in or out of the
Building must be acceptable by Landlord.




20.

Tenant shall not place a load upon any floor which exceeds the load per square
foot which such floor was designed to carry and which is allowed by law.  Tenant
shall not mark, or drive nails, screws or drill into, the partitions, woodwork
or plaster or in any way deface the Premises.




21.

There shall not be used in any space, or in the public areas of the Building,
either by Tenant or others, any hand trucks except those equipped with rubber
tires and side guards or such other material-handling equipment as Landlord may
approve.  No other vehicles of any kind shall be brought by Tenant into or kept
in or about the Premises.




22.

Tenant shall store all its trash and garbage within the interior of its
Premises.  No materials shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in this area
without violation of any law or ordinance governing such disposal shall be made
only through entryways and elevators provided for such purposes and at such
times as Landlord may designate.




23.

Canvassing, soliciting or distributing of handbills or any other written
material, and peddling in the Building are prohibited and Tenant shall cooperate
to prevent the same.  Tenant shall not make room-to-room solicitation of
business from other tenants in the Building.





27




24.

Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the rules and regulations at the
Building.




25.

Without the prior written consent of Landlord, Tenant shall not use the name of
the Building in connection with the business of Tenant except as Tenant’s
address.




26.

Tenant shall comply with all energy conservation, safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.




27.

Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage.




28.

The requirements of Tenant will be attended to only upon application at the
office of the Building by an authorized individual.  Employees of Landlord shall
not perform any work or do anything outside of their regular duties unless given
special instructions from Landlord, and no such employees will admit any person
(Tenant or otherwise) to any office without specific instructions from Landlord.




29.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular Tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
Tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all tenants of the Building.




30.

Landlord reserves the right to make such other reasonable rules and regulation
as in its judgment may from time to time be needed for safety and security, for
care and cleanliness of the Building and for the preservation of good order
therein.  Tenant agrees to abide by all such Rules and Regulations hereinabove
stated and any additional rules and regulations which are adopted.




31.

All wallpaper or vinyl fabric materials which Tenant may install on painted
walls shall be applied with a strippable adhesive.  The use of nonstrippable
adhesives will cause damage to the walls when materials are removed, and repairs
made necessary thereby shall be made by Landlord at Tenant’s expense.




32.

Tenant shall provide and maintain hard surface protective mats under all desk
chairs which are equipped with coasters to avoid excessive wear and tear to
carpeting.  If Tenant fails to provide such mats, the cost of carpet repair of
replacement made necessary by such excessive wear and tear shall be charged to
and paid by Tenant.




33.

Tenant will refer all contractors, contractors’ representatives and installation
technicians rendering any service to Tenant to Landlord for Landlord’s
supervision, approval, and control before performance of any contractual
service.  This provision shall apply to all work performed in the Building,
including installations of telephones, telegraph equipment, electrical devices
and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows ceilings, equipment or any other physical portion of the
Building.




34.

Tenant shall give prompt notice to Landlord of any accidents to or defects in
plumbing, electrical fixtures, or heating apparatus so that such accidents or
defects may be attended to properly.




35.

Tenant shall be responsible for the observance of all of the forgoing Rules and
Regulations by Tenant’s employees, agents, clients, invitees and guests.




36.

Tenant shall not allow its employees or invitees to park in other than
designated areas, nor shall any washing of cars or car repairs be permitted in
any parking areas, nor shall overnight parking be permitted, nor shall
commercial trucks be allowed in the parking areas other than in designated
delivery areas.




37.

Other than for single-trip usages, Tenant shall make reservations for use of any
elevators, which shall be accepted by Landlord on a first-come, first-serve
basis.




38.

Tenant’s agree to refrain from bringing live animals into the office building,
to include dogs, cats, birds, and other exotic pets.




39.

These rules and Regulations are in addition to, and shall not be construed to in
any way modify, alter or amend, in whole or in part, the terms covenants,
agreements and conditions of any lease of premises in the Building.




TENANT: Cleartronic, Inc.




BY: /s/ Larry M. Reid




ITS: President




DATE: 12/7/10




28





